Lundberg Stratton, J.,
dissenting. I respectfully dissent from the majority’s decision to affirm the judgment of the court of appeals by denying defendant’s appeal to reopen his appellate proceedings.
Hooks was represented at trial and on direct appeal by the same two counsel. Although this is a capital case, the brief filed by defense counsel in the court of appeals was only twenty-five pages long. Counsel filed three assignments of error, one of which was a general challenge to the constitutionality of the death penalty. Moreover, there were very few citations of authority within the assignments of error.
Charles L. Willie, Clinton County Special Assistant Prosecuting Attorney, and Deborah Quigley, Clinton County Assistant Prosecuting Atorney, for appellee.
Buell & Sipe Co., L.P.A., and Dennis L. Sipe; and Donald C. Schumacher, for appellant.
Pursuant to App.R. 26(B)(5), “An application for reopening shall be granted if there is a genuine issue as to whether the applicant was deprived of the effective assistance of counsel on appeal.” Further, “[i]f the court finds that the performance of appellate counsel was deficient and the applicant was prejudiced by that deficiency, the court shall vacate its prior judgment and enter the appropriate judgment. If the court does not so find, the court shall issue an order confirming its prior judgment.” App.R. 26(B)(9).
Clearly, in a capital case, where a defendant’s very life is at stake, a twenty-five-page brief is, on its face, deficient, particularly when it raises only three issues, only one or possibly two of which are meritorious, and none of which is supported by adequate authority. Every criminal defendant is entitled to a thorough review of his or her case on direct appeal. Many briefs in capital cases average from 150 to 300 pages and raise 15 to 25 assignments of error. In a Mumahan appeal, we cannot adequately consider the numerous issues that should have been raised on direct appeal, as the majority has attempted to do here. These issues should be fully briefed, presented by oral argument, considered in conference, and decided after a full review of the record in order to be completely and fairly addressed.
I believe that this defendant’s representation was so poor that he was not fairly represented on direct appeal of his death sentences. If the facts in this case do not warrant a finding of ineffective assistance of counsel, then I cannot imagine a set of facts that would meet the threshold. The public confidence in the integrity of our system depends on our assurance that even those defendants who are alleged to have committed the most heinous crimes deserve an adequate and fair defense under our American system.
Hooks did not receive the effective assistance of counsel guaranteed to him by the Sixth Amendment. I believe that by denying him the opportunity to reopen his appeal so that he may ultimately have a thorough review of his case, our faith in our capital system is undermined. The results may not be different in the long run, but we would have the confidence that the final decision was reached only after Hooks received a full and vigorous representation. For these reasons, I respectfully dissent.